Citation Nr: 1754515	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent since January 28, 2014, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The Board presently clarifies the issue on appeal. During the pendency of the appeal, in December 2013, the RO found a clear and unmistakable error in the February 2012 rating decision granting service connection for PTSD with an evaluation of 30 percent disabling. As a result of the error, the RO retroactively increased the Veteran's PTSD disability evaluation to 50 percent effective September 16, 2010, the date the Veteran filed his informal and original claim for service connection. 

In January 2014, the Veteran filed a VA Form 9, indicating he was appealing the issue of his current PTSD evaluation of 50 percent. The RO properly construed the statement as an informal claim for an increased rating of the Veteran's service-connected disability, and provided the Veteran with information as to how he could substantiate his claim. The RO issued a supplemental statement of the case (SSOC) in November 2014, after which the claim was properly certified to the Board. A hearing was held on the issue as noted above. Therefore, the Board considers the issue on appeal as listed on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran indicated at his February 2015 Board hearing that his service-connected PTSD disability has worsened and demonstrates symptoms warranting a higher rating. Since almost six years have passed since the December 2011 VA medical examination, a new examination is needed to fully and fairly evaluate his disability. In addition, the Veteran reported he was awarded disability benefits from the Social Security Administration (SSA) as of September 2011. The SSA records have not been obtained by VA. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records regarding treatment for the Veteran's PTSD and associate them with the claims file. 

2. Request the Veteran identify and secure any relevant private medical records that are not in the claims file. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the claims file. If the Veteran has no further evidence to submit, or, if after exhaustive efforts have been made, no records can be identified, so annotate the record.

3. Contact the Social Security Administration (SSA) and obtain all medical records associated with the disability determination made by that agency. Associate all records with the claims file, and if no records can be found after an exhaustive search, so annotate the claims file.

4. Schedule the Veteran for an appropriate VA examination, consistent with VA rating protocols, to determine the severity of his PTSD. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. An explanation should be given for all opinions and conclusions rendered.

5. Then, review the VA examiner's report(s) to ensure that he or she adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner for further review and discussion.

6. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 




Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




